DETAILED ACTION
This action is in response to communication filed on 5/17/2021.
 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-6, 8-9, 12-13, 15-16, 19-23 of copending Application No. 16/918,380 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the copending application reveal the copending claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the co-pending invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417).

Regarding claim 1, Dicker discloses a method for supplementing information received from a webpage associated with a uniform resource locator (URL), the method comprising: 
determining, by the one or more computers, one or more driving actions based on the classified activity type, each of the one or more driving actions configured to cause a web browser to perform an action (see Dicker; [0058]; the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations.  The Web site 30 also includes a "user profiles" database 38 which stores account-specific information about users of the site (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")); and 
providing, by the one or more processors, the one or more driving actions to the web browser (see Dicker; [0205]; in step 650 the user's profile, or a portion of the profile, is read from a user database 38 (FIG. 1) or cache. This profile, and/or information about the state of the user's session, is then used to select a limited number of recommendation sections to include on the page (step 652). In step 654, each such section is then populated by executing the corresponding recommendations algorithm or other selection algorithm. As part of this process, any items that are currently in the shopping cart, in the user's purchase history, or in the user's ratings profile, are preferably filtered out so that they are not recommended. Finally, in steps 656 and 658, the page is populated with the condensed shopping cart view 600 and the recommendations sections, and is returned to the user).  
However, the prior art does not explicitly disclose the following:
inputting, by the one or more processors, data associated with the webpage into a machine learning model; and 
receiving, by the one or more processors and from the machine learning model, a classified activity type, wherein the classified activity type is determined based on the data associated with the webpage and the classified activity type is indicative of one or more shopping stages that occur on the webpage.
Amendjian in the field of the same endeavor discloses techniques of detecting and generating online behavior from a clickstream. The method includes learning a user's present stage of online behavior wherein there are a plurality of stages of online behavior from exploring at least one product or service to purchasing at least one product or service; responsive to learning the user's present stage of online behavior, predicting a user's future stage of online purchasing behavior; and providing a targeted online action to the user in conjunction with predicting the user's future stage of online purchasing behavior to influence the user to a next stage of online behavior.  In particular, Amendjian teaches the following:
inputting, by the one or more processors, data associated with the webpage into a machine learning model (see Amendjian; [0072, 0077]; the text of the URLs and the corresponding page contents just gathered may be processed using, for example, natural language processing. The analysis may take place by a process 40 illustrated in FIG. 2. Referring now to FIG. 2, available resources may be utilized to analyze and understand the URLs and the corresponding page contents including, but not limited to, the URLs themselves box 42, entity analytics 44, internet website classification which is a list of URLs classified by topic 46, dictionary lookup 48 and topic database 50 in conjunction with text analytics such as natural language processing.  Thus, the text of the URLs and the corresponding page contents are analyzed by varying means to understand the contents of what the user is looking at.  Furthermore, the browsing details 16 are in the form of structured data. The browsed content input to the analyze text, box 14, is in the form of raw data); 
receiving, by the one or more processors and from the machine learning model, a classified activity type, wherein the classified activity type is determined based on the data associated with the webpage and the classified activity type is indicative of one or more shopping stages that occur on the webpage (see Amendjian; [0080]; the most probable user stage is determined, box 24. Knowing the features in the user's present browsing session, the user's most probable stage may be determined by a classifier mechanism by using a technique such as Baysian reasoning or regression in which there is supervised learning based on the browsing features that the user or previous users may have browsed for in the past, the user's present browsing features may be classified in one of the possible stages such as S1 to S4, wherein Stage S1 is the exploring stage, S2 is the evaluation, S3 is the selection, and S4 is the final stage where a product or service is purchased (see [0029-0032]); 

Regarding claim 3, Dicker-Amendjian discloses the method of claim 1, wherein the URL is received from the web browser, the web browser executing on a remote user device (see Dicker; [0069]; in a service used to recommend Web sites, the items (Web sites) known to be of interest to a user could be identified by parsing a Web server access log and/or by extracting URLs from the "favorite places" list of the user's Web browser).  

Regarding claim 4, Dicker-Amendjian discloses the method of claim 1, further comprising: 
retrieving, by the one or more processors, additional information associated with the webpage based on the classified activity type (see Dicker; [0049]; the mappings are generating by analyzing user purchase histories to identify correlations between purchases of particular items (e.g., items A and B are similar because a relatively large portion of the users that purchased item A also bought item B).  Item relatedness may also be determined based in-whole or in-part on other types of browsing activities of users (e.g., items A and B are related because a significant portion of those who put item A in their shopping carts also put item B in their shopping carts).  Further, the item-to-item mappings could reflect other types of similarities, including content-based similarities extracted by analyzing item descriptions or content); 
wherein the additional information includes user data associated with a user of the browser; product reviews for a product on the webpage, confirmation that a checkout was completed based on the context of the webpage, an indication that the webpage is a checkout page; an indication that a product was added to a cart of an online retailer associated with the webpage, and/or information that a product is on the webpage (see Dicker; [0058]; The Web site 30 also includes a "user profiles" database 38 which stores account-specific information about users of the site.  the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")).  

Regarding claim 5, Dicker-Amendjian discloses the method of claim 4, wherein determining the one or more driving actions further includes: 
selecting one or more predefined driving actions based on context including user data and the classified activity type (see Dicker; [0058]; the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user, (c) the user's item ratings profile (if any), (d) the current contents of the user's personal shopping cart(s), and (e) a listing of items that were recently (e.g., within the last six months) removed from the shopping cart(s) without being purchased ("recent shopping cart contents")); 
ranking the selected predefined driving actions (see Dicker; [0080]; in an Instant Recommendations implementation (FIGS. 5 and 6) of the service, the recommendations are generated and displayed in real-time (based on the user's purchase history and/or item ratings profile) in response to selection by the user of a corresponding hyperlink, such as a hyperlink which reads "Instant Book Recommendations" or "Instant Music Recommendations"); and 
selecting one or more of the highest ranked predefined driving actions as the one or more driving actions to provide to the web browser (see Dicker; [0087]; the resulting list is then sorted (step 88) in order of highest-to-lowest score).  

Regarding claim 6, Dicker-Amendjian discloses the method of claim 5, wherein selecting the one or more driving actions is further based on the additional information (see Dicker; [0089]; one or more additional items are optionally added to the recommendations list. In one embodiment, the items added in step 92 are selected from the set of items (if any) in the user's "recent shopping cart contents" list. As an important benefit of this step, the recommendations include one or more items that the user previously considered purchasing but did not purchase).  

Regarding claim(s) 8, 10-13 and 15, 17-20, do(es) not teach or further define over the limitation in claim(s) 1, 3-6 respectively.  Therefore claim(s) 8, 10-13 and 15, 17-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 3-6 respectively.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417) in view of Martine et al. (US 2019/0065978).

Regarding claim 2, Dicker-Amendjian discloses the invention substantially, however, the prior art does not explicitly disclose the method of claim 1, wherein the data associated with the webpage is retrieved from another URL embedded within a tracking pixel on the URL.
	Martine in the field of the same endeavor discloses techniques to determining a prediction of an intent of an online system user.  In particular, Martine teaches the following:
wherein the data associated with the webpage is retrieved from another URL embedded within a tracking pixel on the URL (see Martine; [0041]; when an event occurs (e.g., a user click or a user interaction) that causes a tracking pixel to fire, the tracking pixel can transmit data, such as a uniform resource locator (URL), a timestamp, and/or event data, etc., to the online system 140).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Marine in order to incorporate techniques to determining a prediction of an intent of an online system user.  One would have been motivated because the current prior art does not provide direct insight, whereas the teaching of Marine provides a creative approach to predict users' intent and find appropriate or relevant content to be selected for presentation to users via online systems (see Martine; [0003]).

Regarding claim(s) 9 and 16, do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 9 and 16 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker et al. (US 2016/0189257) in view of Amendjian et al. (US 2017/0032417) in view of Purves et al. (US 2019/0043115).

Regarding claim 7, Dicker-Amendjian discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1 further comprising: providing a token to the web browser, the token identifying a user or user account of the web browser.
	Purves in the field of the same endeavor discloses a machine learning engine analyzing in real time the behavior of a user who is using a website in order to identify areas for affecting the user's behavior while using the website.  In particular, Purves teaches the following:
providing a token to the web browser, the token identifying a user or user account of the web browser (see Purves; [0024]; other information about the user's previous interactions with the website may be determined from cookies or login account data).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively to modify the prior art with the teaching of Purves in order to incorporate a machine learning engine dynamically reweights input factors as user outcomes are observed and compared to various offers and incentives provided to a large sampling of users.  One would have been motivated because selecting incentives appropriate to a particular desired behavior has proven to be difficult which Purves would improve upon the prior art (see Purves; [0002]).

Regarding claim(s) 14 do(es) not teach or further define over the limitation in claim(s) 7 and respectively.  Therefore claim(s) 14 is/are rejected for the same rationale of rejection as set forth in claim(s) 7 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456